Citation Nr: 1104243	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service between March 1970 and March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  

In November 2010, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this decision 
and who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of 
the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current back disorder is the result 
of the strains of working as a cook during service.  A medical 
opinion as to the etiology of the Veteran's back disorder is 
desirable.  This opinion should be based on examination of the 
Veteran and review of his records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA spine examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  Any tests or studies needed 
to respond to the following questions 
should be done.  

a.  What is the correct diagnosis for the 
Veteran's current back disorder?  

b.  Is it at least as likely as not that 
the Veteran's current back disorder is the 
result of disease or injury during 
service, particularly his work as a cook?  
Please explain.  

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate this 
claim in light of any evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


